       Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK



 CHRISTOPHER IANNACONE

                          Plaintiff,                                          6:21-cv-00126 (GLS/ATB)
                                                           Civil Action No.: ____________
                      vs.
                                                                    COMPLAINT
 ALGONQUIN SB CORPORATION,
 SABAHIJA SINANOVIC, and
 PETER SINANOVIC.

                          Defendants.



                                        NATURE OF ACTION


1.     Plaintiff Christopher Iannacone (“Plaintiff” or “Mr. Iannacone”), an individual with

cerebral palsy, brings this action for declaratory, injunctive, and monetary relief against

Algonquin SB Corporation, Sabahija Sinanovic, and Peter Sinanovic (collectively,

“Defendants”) for discriminating against him on the basis of disability in violation of the federal

Fair Housing Act (“FHA”) of 1968 as amended, 42 U.S.C. § 3601 et seq., and the New York

State Human Rights Law (“NYSHRL”), New York Executive Law § 290 et seq. Defendants

have refused to make or permit reasonable modifications and accommodations that Mr.

Iannacone needs due to his physical disabilities in order to access his apartment and laundry

facilities without risking physical injury or otherwise experiencing pain, discomfort, humiliation,

or embarrassment. In so doing, Defendants have deprived Mr. Iannacone of the ability to fully

use and enjoy his dwelling and denied him equal access to housing privileges and benefits that

other tenants so enjoy.


                                                  1
         Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 2 of 9




                                      JURISDICTION AND VENUE

2.      This Court has subject matter jurisdiction over this matter under 42 U.S.C. § 3613, 28

U.S.C. § 1331, and 28 U.S.C. § 1343(a)(3). This Court has supplemental jurisdiction over

Plaintiff’s state law claims under 28 U.S.C. § 1367.

3.      This Court has authority to grant the requested declaratory and injunctive relief against

Defendants under 28 U.S.C. §§ 2201 and 2202 and Rules 57 and 65 of the Federal Rules of Civil

Procedure.

4.      Venue is proper in the Northern District of New York under 28 U.S.C. § 1391(b) because

Defendant Algonquin SB Corporation resides in this district, its apartment building is located in

the district, and all relevant events giving rise to the claims in this action occurred in this district.

                                                   PARTIES

5.      Plaintiff Christopher Iannacone resides in Apartment 17 at the Algonquin Apartments

located at 1343 Genesee Street, Utica, New York 13501 (“Subject Property”). Mr. Iannacone is

35 years old and has cerebral palsy, which substantially limits his ability to walk. Mr. Iannacone

is therefore a person with a disability as that term is defined by the FHA, 42 U.S.C. § 3602(h).1

At all times relevant to this Complaint, Mr. Iannacone relied on crutches or a wheelchair for

mobility.




1
 The FHA uses the term “handicap” instead of the term “disability.” Both terms have the same legal meaning. See
Bragdon v. Abbot, 524 U.S. 624, 631 (1998). This Complaint uses the term “disability” and its variations, which are
more generally accepted.

                                                         2
       Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 3 of 9




6.     Defendant Algonquin SB Corporation (“Algonquin”) is an active business corporation

registered in New York with its principal office located at 2104 Genesee Street, Utica, New York

13502. It is the owner of the Subject Property.

7.     Defendant Sabahija Sinanovic (“Ms. Sinanovic”) is the chief executive officer of

Defendant Algonquin SB Corporation. At all times relevant to this Complaint, Defendant

Sabahija Sinanovic has overseen the management of the Subject Property.

8.     Defendant Peter Sinanovic (“Mr. Sinanovic”) is and has been the property manager of the

Subject Property at all times relevant to this Complaint. Upon information and belief, Mr.

Sinanovic also resided at the Subject Property at all times relevant to this Complaint.

9.     In acting or omitting to act as alleged herein, Defendant Algonquin was acting through its

employees and/or agents and is liable on the basis of the acts and omissions of its employees

and/or agents.

10.    In acting or omitting to act as alleged herein, each employee, officer or agent of

Defendant Algonquin was acting in the course and scope of his or her actual or apparent

authority pursuant to such agencies, or the alleged acts or omissions of each employee or officer

as agent were subsequently ratified and adopted by Defendant Algonquin as principal.

                                   STATEMENT OF FACTS

11.    The Subject Property is a four-story, 46-unit apartment complex. The main entrance to

the Subject Property can be accessed by only climbing concrete steps that lead to the front doors.

A vestibule is located immediately inside the front doors. From the vestibule, the main lobby of

the apartment building can be accessed only by climbing more steps.



                                                  3
        Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 4 of 9




12.    The side and rear entrances to the Subject Property also can be accessed only by climbing

one or more steps. Both such entrances lead directly into parking areas that lack any designated

walkways.

13.    The Subject Property contains a laundry room in the basement of the building with coin-

operated machines that all tenants are allowed to use. The elevator that services the Subject

Property does not reach the basement. The laundry machines are therefore only accessible via a

flight of narrow steps from the first floor of the building.

14.    Mr. Iannacone moved into apartment 17 on the first floor of the Subject Property on or

about May 3, 2019. That day, he was met at the apartment building by Defendant Peter

Sinanovic. Mr. Iannacone was using crutches at the time and had difficulty climbing the stairs at

the main entrance to the Subject Property. Upon observing the difficulty Mr. Iannacone was

having, Mr. Sinanovic aided him up the steps and assisted him with carrying belongings into the

apartment. Mr. Sinanovic also told Mr. Iannacone that he would help him get in and out of the

building any time he needed assistance.

15.    Approximately two weeks after he moved into the Subject Property, Mr. Iannacone asked

Mr. Sinanovic if a ramp could be installed at the building’s front entrance. Mr. Sinanovic told

Mr. Iannacone that he was looking into providing a ramp but needed more time to do so. Mr.

Sinanovic never followed up on Mr. Iannacone’s initial request.

16.    Thereafter, Mr. Iannacone made repeated requests to Mr. Sinanovic for a ramp to be

installed at the Subject Property’s front entrance. On several occasions, Mr. Iannacone showed

Mr. Sinanovic options for portable ramps that could be readily procured from Amazon.com. Mr.

Sinanovic dismissed each of these requests. On at least one occasion, Mr. Sinanovic told Mr.


                                                  4
       Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 5 of 9




Iannacone that he had to accept the Subject Property as is or move elsewhere because he knew of

the accessibility issues at the time he moved in.

17.    After his requests were repeatedly denied by Mr. Sinanovic, Mr. Iannacone contacted

Defendant Sabahija Sinanovic to again request that a ramp be installed at the front entrance to

the Subject Property as a reasonable modification for his disabilities. Ms. Sinanovic also

rejected Mr. Iannacone’s request.

18.    On August 27, 2020, Legal Services of Central New York, Inc., (“LSCNY”) sent a letter

to Defendant Algonquin and Defendant Sabahija Sinanovic on Mr. Iannacone’s behalf requesting

the installation of a ramp at the entrance to the Subject Property. The letter explained that, due to

his physical disabilities, Mr. Iannacone needed the ramp to be able to enter and exit the building

independently.

19.    On or about September 3, 2020, counsel for Defendants informed Legal Services of

Central New York that Defendants would procure a cost estimate for installing the ramp

requested by Mr. Ianncone. To date, Defendants have not provided any further response

LSCNY’s August 27, 2020 letter.

20.    Upon information and belief, Defendants never procured a cost estimate for ramp

installation at the Subject Property.

21.    On October 6, 2020, Mr. Iannacone sent a letter of his own to Defendant Algonquin and

Defendant Sabahija Sinanovic, requesting both the installation of a ramp at the front entrance of

the Subject Property, and an in-unit washer and dryer. Mr. Iannacone explained in his letter that

he needed both the ramp and the in-unit laundry machines because he was unable to navigate the

stairs at the building’s entrance and to the basement laundry room due to his disabilities.


                                                    5
       Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 6 of 9




22.    To date, Defendants have not responded to Mr. Iannacone’s October 6, 2020 letter.

23.    As a result of Defendants’ rejection of Mr. Iannacone’s repeated requests for a ramp, he

is unable to leave the Subject Property without assistance or extreme difficulty. Consequently, he

has been largely confined to his apartment.

24.    Mr. Iannacone has also been forced to wash his clothes in his bathtub because of

Defendants’ refusal to grant his request for in-unit laundry machines. Due to Mr. Iannacone’s

physical disabilities, which make bending over difficult, washing his clothes in such a manner

causes him extreme discomfort.

25.    Defendants’ actions and omissions as described above were willful, intentional, and taken

in reckless disregard of Mr. Iannacone’s rights, physical and emotional health, personal safety,

and dignity.

26.    Mr. Iannacone has suffered and continues to suffer injury as a result of Defendants’

conduct, including but not limited to physical injury, emotional distress, humiliation, and

embarrassment.

                                     CAUSES OF ACTION

                                    Federal Fair Housing Act

27.    Mr. Iannacone realleges and incorporates by reference paragraphs 1-26, as if fully set

forth herein.

28.    By the conduct described in the foregoing paragraphs, Defendants have:



                                                 6
       Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 7 of 9




                a. Discriminated in the terms, conditions, or privileges of the rental of a

                   dwelling, or in the provision of services or facilities in connection with such

                   dwelling, because of Mr. Iannacone’s disability in violation of 42. U.S.C. §

                   3604(f)(2).

                b. Refused to permit reasonable modifications of existing premises when such

                   modification may be necessary to afford MR. Iannacone, a person with a

                   disability, full enjoyment of the premises, in violation of 42 U.S.C. §

                   3604(f)(3)(A); and

                c. Refused to make reasonable accommodations in rules, policies, practices, or

                   services, when such accommodations may be necessary to afford Mr.

                   Iannacone, a person with a disability, an equal opportunity to use and enjoy a

                   dwelling, in violation of 42 U.S.C. § 3604(f)(3)(B).

                                 New York State Human Rights Law

29.    Mr. Iannacone realleges and incorporates by reference paragraphs 1-28 as if fully set

forth herein.

30.    By the conduct described in the foregoing paragraphs, Defendants have:

                a. Discriminated because of Mr. Iannacone’s disability in the terms, conditions,

                   or privileges of the rental or lease of a housing accommodation, in violation of

                   N.Y. Exec. Law § 296(5)(a)(2).

                b. Refused to make reasonable accommodations in rules, policies, practices, or

                   services when such accommodations may be necessary to afford Mr.




                                                  7
       Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 8 of 9




                   Iannacone, a person with a disability, an equal opportunity to use and enjoy a

                   dwelling, in violation of N.Y. Exec. Law § 296(18)(2)

               c. Refused to make reasonable modifications to common use portions of a

                   dwelling when such modifications may be necessary to afford Mr. Iannacone,

                   a person with a disability, full use and enjoyment of the premises, in violation

                   of N.Y. Exec. Law §§ 296(18)(1) and (18)(2)

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court grant him the following relief:

31.    Enter a declaratory judgment finding that Defendants’ discriminatory conduct as set forth

above violates the Fair Housing Act, 42 U.S.C. § 3601 et seq., and the New York State Human

Rights Law, N.Y. Exec. Law § 290 et seq;

32.    Enter an injunction directing Defendants, their directors, officers, employees, and agents

to take all affirmative steps necessary to remedy the effects of the illegal, discriminatory conduct

described herein and to prevent similar occurrences in the future, including but not limited to

granting the reasonable modifications and accommodations requested by Plaintiff;

33.    Award compensatory damages to plaintiff for injuries caused by Defendants’

discriminatory conduct, including but not limited to emotional distress, humiliation, and

embarrassment, pursuant to 42. U.S.C. § 3613(c)(1) and N.Y. Exec. Law § 297(9);

34.    Award Plaintiff reasonable attorney’s fees and costs pursuant to 42 U.S.C. § 3614(c)(2)

and N.Y. Exec. Law § 297(10);

35.    Order such other relief as this Court deems just and equitable.



                                                 8
       Case 6:21-cv-00126-GLS-ATB Document 1 Filed 02/02/21 Page 9 of 9




Date: 2/2/2021

                                    Respectfully submitted:



                                    /s/ Thomas Morosco
                                    Thomas Morosco (Bar No. 702351)
                                    Melanie Goldberg (Bar No. 517381)
                                    Samuel Young (Bar No. 508916)
                                    LEGAL SERVICES OF
                                    CENTRAL NEW YORK, INC.,
                                    120 Bleecker Street, 2nd Fl.
                                    Utica, New York, 13501
                                    Phone: (315) 793-7017
                                    Fax: (315) 724-2836
                                    tmorosco@lscny.org
                                    Attorneys for Plaintiff

                                    /s/ M. Casey Weissman-Vermeulen
                                    M. Casey Weissman-Vermeulen (Bar No. 702110)
                                    CNY FAIR HOUSING, INC.
                                    731 James Street, Suite 200
                                    Syracuse, New York 13203
                                    Phone: (315) 471-0420
                                    Fax: (315) 471-0549
                                    cweissman-vermeulen@cnyfairhousing.org
                                    Attorney for Plaintiff




                                       9
